It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed. And this court proceeding to render the judgment which said circuit court should have rendered, the judgment of the court of common pleas in said cause is hereby reversed and the original petition of The Myers & Patty Company, defendants in error, is dismissed upon the ground that the undisputed evidence showed that considering1 the difference in the situation of the parties there was no discrimination for which the plaintiff in error was liable.
Summers, C. J., Crew, Davis and Sitauck, JJ., concur.